
	
		III
		109th CONGRESS
		2d Session
		S. CON. RES. 104
		IN THE SENATE OF THE UNITED STATES
		
			June 22, 2006
			Mr. Brownback (for
			 himself and Mr. Roberts) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that the
		  President should posthumously award the Presidential Medal of Freedom to Harry
		  W. Colmery.
	
	
		Whereas the life of Harry W. Colmery of Topeka, Kansas,
			 was marked by service to his country and its citizens;
		Whereas Harry Colmery earned a degree in law in 1916 from
			 the University of Pittsburgh and, through his practice of law, contributed to
			 the Nation, notably by successfully arguing 2 significant cases before the
			 United States Supreme Court, 1 criminal, the other an environmental legal
			 dispute;
		Whereas during World War I, Harry Colmery joined the Army
			 Air Service, serving as a first lieutenant at a time when military aviation was
			 in its infancy;
		Whereas after World War I, Harry Colmery actively
			 contributed to the growth of the newly formed American Legion and went on to
			 hold several offices in the Legion and was elected National Commander in
			 1936;
		Whereas in 1943, the United States faced the return from
			 World War II of what was to become an active duty force of 15,000,000 soldiers,
			 sailors, airmen, and Marines;
		Whereas Harry Colmery, recognizing the potential effect of
			 the return of such a large number of veterans to civilian life, spearheaded the
			 efforts of the American Legion to develop legislation seeking to ensure that
			 those Americans who had fought for the democratic ideals of the Nation and to
			 preserve freedom would be able to fully participate in all of the opportunities
			 the Nation provided;
		Whereas in December 1943, during an emergency meeting of
			 the American Legion leadership, Harry Colmery crafted the initial draft of the
			 legislation that became the Servicemen’s Readjustment Act of 1944, also known
			 as the GI Bill of Rights;
		Whereas the GI Bill of Rights is credited by veterans’
			 service organizations, economists, and historians as the engine that
			 transformed postwar America into a more egalitarian, prosperous, and
			 enlightened Nation poised to lead the world into the 21st century;
		Whereas since its enactment, the GI Bill of Rights has
			 provided education or training for approximately 21,000,000 men and
			 women;
		Whereas as a result of the benefits available to veterans
			 through the initial GI Bill of Rights, the Nation gained over 800,000
			 professionals as the GI Bill of Rights transformed these veterans into 450,000
			 engineers, 238,000 teachers, 91,000 scientists, 67,000 doctors, and 22,000
			 dentists;
		Whereas President Truman established the Presidential
			 Medal of Freedom in 1945 to recognize notable service during war and in 1963,
			 President Kennedy reinstated the medal to honor the achievement of civilians
			 during peacetime;
		Whereas pursuant to Executive Order No. 11085, the
			 Presidential Medal of Freedom may be awarded to any person who has made an
			 especially meritorious contribution to (1) the security or national
			 interest of the United States, or (2) world peace, or (3) other significant
			 public or private endeavors; and
		Whereas Harry Colmery, noted for his service in the
			 military, in the legal sector, and on behalf of the Nation’s veterans, clearly
			 meets the criteria established for the Presidential Medal of Freedom: Now,
			 therefore, be it
		
	
		That it is the sense of Congress that
			 the President should posthumously award the Presidential Medal of Freedom to
			 Harry W. Colmery of Topeka, Kansas.
		
